DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Claims 6 and 13 claims a “debris” magnet, which is not shown in the specification.  While one knows what a magnet is, it’s unclear from the specification where the magnet is attached, the size of the magnet, shape of the magnet, etc. to be combinable with the apparatus and function as intended.  Therefore, the magnet, or debris magnet, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  Claims 4 and 5 use the word “bush” when referring to the “brush.”  This should be changed to “brush.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16, and those depending therefrom including claims 17-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 15, applicant mentions “the heating ring” which lacks antecedent basis.  Applicant has previously claimed “a heating coil” and “blaster ring” so it’s unclear whether this term is referring to one of these or some different, unintroduced structure.  Since applicant seems to only have shown a latching structure on the blasting ring, then for the purpose of examination, the examiner will consider “the heating ring” to be “the blasting ring.”  
	Regarding claim 16, applicant reintroduces “a cleaner brush” and “a profile brush” that were originally introduced in claim 11.  For the purpose of examination, the examiner will consider “a cleaner brush” to be “the cleaner brush” and “a profile brush” to be “the profile brush.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 8-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Merle (US-2015/0306682) in view of Cummings (US-2,436,099) and Kratt (US-3,988,798).
	Regarding claim 1, Merle (US-2015/0306682) discloses a blasting ring for blasting a weld on a pipe, comprising:
a ring structure (chain links 100, 200) with a first pivot point (at least one first pivot point, wherein the pivot points are between each chain link) and a latch (“tightener 232, similar to that in the conventional scraper chain described above”) [Merle; paragraph 0032] (conventional scraper chain shown in Fig. 1), wherein the first pivot point (between chain links) allows the ring structure to open and close around the pipe and the latch is configured to secure the ring (100, 200) to the pipe (“chain links 100, 200, which are hingedly connectable to each other in such a way that they form a closed chain ring and annularly surround a cylindrical object to be machined”) [Merle; paragraph 0032];
a plurality of rollers (support roller 210) attached to the ring structure (100, 200) (Fig. 3) configured to engage the pipe (“a plurality of support rollers 70 arranged in pairs, with which they roll on the lateral surface of the object to be machined”) (wherein the support rollers 70 in the prior art and support rollers 210 are considered equivalent) [Merle; paragraph 0005]; but fails to disclose:

a profile brush attached to the ring structure configured to rotate and engage the weld on the pipe to profile the weld.
	However, Cummings (US-2,436,099) teaches multiple brushes (60) attached to a ring structure configured to rotate and engage a pipe to clean the pipe.  Applicant has not differentiated the cleaner brush from a profile brush in terms of size, shape, material, or even use within the claims or the specification.  Therefore, the profile brush and the cleaner brush are being considered equivalents and thus can be considered the same type of brush as each other.  In Cummings, multiple brushes (60) are shown and thus one is considered a profile brush and the other a cleaner brush.  Since Merle teaches a rotating tool 130 for treating the surfaces of pipes prior [Merle; paragraph 0003], it therefore would have been obvious to one of ordinary skill in the art to modify the rotating tool 130 of Merle to be a brush with flexible bristles as taught by Cummings in order to clean the surface of a pipe, particularly with a tool that has bristles capable of extending into pits and surface imperfections [Cummings; col. 1, lines 3-13], the cleaning of a pipe being the same motivation of Merle [Merle; paragraph 0003].  
	While Cummings shows the motivation for modifying a brush and the addition of multiple brushes on a single ring structure, Cummings does not make obvious how one would necessarily modify Merle to achieve this structure of a plurality of brushes attached to the ring structure of Merle.  However, Merle demonstrates how links can be added and/or removed in Figure 1, and that a link containing a tool 130 is inserted into the overall ring structure (Fig. 1).  Therefore it would have been obvious to one of ordinary skill in the art, since Kratt (US-3,988,798) makes obvious the addition of multiple brushes (15) by adding or modifying links in the ring structure (Fig. 1), to either modify a link of Merle, such as links 200, or incorporate an additional link equivalent to the link containing tool 130, in order to increase the surface area of the bristles 
	As to the ring being a blaster ring, applicant does not claim that the blaster ring comprises a blaster nor has applicant stated in the specification that the blaster ring is defined as having a blast nozzle.  On the contrary, Applicant states that “sandblasting is being eliminated entirely” [Application publication; paragraph 0014], although adds that “[t]he weld finishing system may utilize a silica free type of blasting” though only in reference to the weld finishing system, and not the blaster ring.  Therefore the preamble is not considered to require a blaster to be part of the blaster ring and is not considered to add any structure to the claim.  
	Regarding claim 2, Merle, as modified, discloses the blaster ring of claim 1, further comprising:
a first motor (“motor-driven”) coupled to the cleaner brush (130) configured to rotate the cleaner brush (the tool of tool 130, as modified by the brush of Cummings) [Merle; paragraphs 0021 and 0034]; and 
a second motor (“motor-driven”) coupled to the profile brush configured to rotate the profile brush (the tool of tool 130, as modified by the brush of Cummings) [Merle; paragraph 0034] (where in the second motor would be included in duplicating the tool 130 of Merle on a separate link as taught by Kratt).
	Regarding claim 5, Merle, as modified, discloses the blaster ring of claim 1, further comprising a brush adjustment mechanism configured to adjust the position of one the cleaner brush and profile brush relative to the pipe (“some other element of the motor-driven tool may be attached accordingly to bearing axle 150” and “[t]he rotating planing tool 130 can thus be pivoted about axle 150 and brought closer to, or lifted off, the lateral surface of the object to be machined, the rotational axis of planing tool 130 being kept substantially parallel to the pipe axis and to the central axis of the chain ring”) [Merle; paragraph 0035].
Regarding claim 8, Merle, as modified, discloses the blaster ring of claim 1, further comprising a plurality of handles (220) attached to the ring structure configured to rotate the ring blaster about the pipe when a force is applied to one of the plurality of handles (“at least some of the chain connecting links 200 are provided with handles 220, with the aid of which an operator can move the chain manually in the direction of travel, i.e., in the circumferential direction about the pipe axis”) [Merle; paragraph 0033].
	Regarding claim 9, Merle, as modified, discloses the blaster ring of claim 1, further comprising a lift support attached to the ring structure (“the tool holder may have a suspension device for the motor-driven tool, said suspension device being capable of lowering the tool onto the lateral surface and lifting it from the latter”) [Merle; paragraph 0022].
	Regarding claim 10, Merle, as modified, discloses the blaster ring of claim 1, wherein the ring structure further comprises a second pivot point (at least another one of the pivot points between each chain link, 100, 200), wherein the second pivot point allows the ring structure to open and close around the pipe (“chain links 100, 200, which are hingedly connectable to each other in such a way that they form a closed chain ring and annularly surround a cylindrical object to be machined”) [Merle; paragraph 0032].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merle (US-2015/0306682) in view of Cummings (US-2,436,099) and Kratt (US-3,988,798) and further in view of Nix (US-2,914,891).
	Regarding claim 3, Merle, as modified, discloses the blaster ring of claim 2, but fails to disclose wherein the first motor and the second motor are air-powered motors.
	However, Nix (US-2,914,891) teaches a motor comprising an air-powered motor (“[t]he motor M may be an air motor”) [Nix; col. 2, lines 39-41].  Since Nix shows that air-powered motors are known in the art of pipe conditioning machines, it therefore would have been obvious to one .  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merle (US-2015/0306682) in view of Cummings (US-2,436,099) and Kratt (US-3,988,798) and further in view of Kubo (US-4,625,464).
	Regarding claim 4, Merle, as modified, discloses the blaster ring of claim 2, but fails to disclose a first brush drive mechanism between the first motor and the cleaner brush; and a second brush drive mechanism between the second motor and the profile brush.
	However, Kubo (US-4,625,464) teaches a brush drive mechanism (gear 37) between a first motor (34) and a rotating cleaner tool (fitted to shaft 35) [Kubo; col. 3, lines 55-58].  Since Kubo shows that gearing is known in the art of rotating tools for processing pipes, it therefore would have been obvious to one of ordinary skill in the art to modify the first and second motors of Merle, as modified, with a brush drive mechanism as taught by Kubo in order to either offset the motor relative to the drive shaft, thus allowing for more clearance for the motor from the workpiece, or for adjusting the speed of the motor, both of which are well-known advantages to adding gearing to a motor.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merle (US-2015/0306682) in view of Cummings (US-2,436,099) and Kratt (US-3,988,798) and further in view of Kapustin (US-2008/0141474).
	Regarding claim 6, Merle, as modified, discloses the blaster ring of claim 1, but fails to disclose a debris magnet configured to capture debris produced by one of the cleaner brush or the profile brush.
	However, Kapustin (US-2008/0141474) teaches a debris magnet (magnets 31) configured to capture debris produced by a cleaner brush (metal brushes 29) (“ends of the brushes 29 carry .  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merle (US-2015/0306682) in view of Cummings (US-2,436,099) and Kratt (US-3,988,798) and further in view of Kapustin (US-2008/0141474) and Thomas (US-2014/0090666).
	Regarding claim 7, Merle, as modified, discloses the blaster ring of claim 6.  Merle appears to show a shroud, which is considered a case, around the tool 130 as shown in Figure 4, but does not describe this structure in detail.  
However, within the art, and as shown by Thomas (US-2014/0090666), it would have been obvious that the structure shown in Figure 4 of Merle was a shroud used to contain debris produced during polishing and prevent the operator from getting hurt from flying debris (Thomas shows a brush case (shroud 211) substantially surrounding a cleaner or profile brush (213) (Fig. 3) [Thomas; paragraph 0051]).

    PNG
    media_image1.png
    855
    700
    media_image1.png
    Greyscale

	
Claim 11-12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merle (US-2015/0306682) in view of Lidstrom (US-2013/0284342), Cummings (US-2,436,099) and Kratt (US-3,988,798).
Regarding claim 11, Merle discloses a method of finishing a weld on a pipe (“feed rate may also be set to zero, so that no feed motion ensues when the chain completes one revolution around the object to be machined, which is necessary, for example, when machining an annular bead on the lateral surface (such as a welding bead produced when butt welding plastic pipes with a heated tool), in order to fine down and remove said bead, for example”) [Merle; paragraph 0007], comprising: placing a ring blaster ring around a pipe;

removing the ring blaster ring from around the pipe;
placing a heating [tool] around the pipe (“a welding bead produced when butt welding plastic pipes with a heated tool”) [Merle; paragraph 0007];
heating the pipe with the heating [tool] [Merle; paragraph 0007].
Merle fails to disclose the heating tool is a heating coil, wherein the heating coil is placed around the pipe, heating the pipe with the heating coil, and removing the heating coil from around the pipe.  Merle also fails to disclose a cleaner brush and profile brush.  
As to the heating tool being a heating coil, Lidstrom (US-2013/0284342) discloses placing a heating coil around a pipe, heating the pipe with the heating coil, and then removing the coil from the around the pipe when not in use (“heating element, which is normally a coil, is supplied with current that heats the ends of the pipes and the muff in the weld area to such a high temperature that the ends of the pipes and the muff are welded together”) [Lidstrom; paragraph 0002].  Since heating coils are well known heating tools for welding pipes, as shown by Lidstrom, it therefore would have been obvious to one of ordinary skill in the art to use a heating coil for the heating tool of Merle in order to butt weld two pipes together [Merle; paragraph 0007].  
As to the coating of the heated pipe, Merle does not disclose the step of coating the heated pipe.  However, Merle teaches that pipes may have an insulating layer added to their surface for the purpose of insulating the pipes [Merle; paragraph 0003], and therefore it would have been obvious to one of ordinary skill in the art to have added an insulating layer, which is a type of coating, back on the completed pipe (i.e. the pipe after welding) in order to insulate the outer surface of the pipe [Merle; paragraph 0003].  
As to the ring being a blaster ring, applicant does not claim that the blaster ring comprises a blaster nor has applicant stated in the specification that the blaster ring is defined as 
	As to the profile brush and cleaner brush, Cummings (US-2,436,099) teaches multiple brushes (60) attached to a ring structure configured to rotate and engage a pipe to clean the pipe.  Applicant has not differentiated the cleaner brush from a profile brush in terms of size, shape, material, or even use within the claims or the specification.  Therefore, the profile brush and the cleaner brush are being considered equivalents and thus can be considered the same type of brush.  In Cummings, multiple brushes (60) are shown and thus one is considered a profile brush and the other a cleaner brush.  Since Merle teaches a rotating tool 130 for treating the surfaces of pipes prior [Merle; paragraph 0003], it therefore would have been obvious to one of ordinary skill in the art to modify the rotating tool 130 of Merle to be a brush with flexible bristles as taught by Cummings in order to clean the surface of a pipe, particularly with a tool that has bristles capable of extending into pits and surface imperfections [Cummings; col. 1, lines 3-13], the cleaning of a pipe being the same motivation of Merle [Merle; paragraph 0003].  
	While Cummings shows the motivation for modifying a brush and the addition of multiple brushes on a single ring structure, Cummings does not make obvious how one would necessarily modify Merle to achieve this structure of a plurality of brushes attached to the ring structure of Merle.  However, Merle demonstrates how links can be added and/or removed in Figure 1, and that a link containing a tool 130 is inserted into the overall ring structure (Fig. 1).  Therefore it would have been obvious to one of ordinary skill in the art, since Kratt (US-3,988,798) makes obvious the addition of multiple brushes (15) by adding or modifying links in the ring structure (Fig. 1), to either modify a link of Merle, such as links 200, or incorporate an additional link equivalent to the link containing tool 130, in order to increase the surface area of the bristles 
Regarding claim 12, Merle, as modified, discloses the method of claim 11, further comprising adjusting the position of one of the cleaner brush and the profile brush relative to the pipe (“rotating planing tool 130 can thus be pivoted about axle 150 and brought closer to, or lifted off, the lateral surface of the object to be machined”) [Merle; paragraph 0035].
Regarding claim 14, Merle discloses the method of claim 11, further comprising latching the ring blaster closed after placing the ring blaster around the pipe (Figure 1 shows that links 60, 60 are latched together at tightener) (“tightener 232, similar to that in the conventional scraper chain described above”) [Merle; paragraph 0032] (conventional scraper chain shown in Fig. 1).
	Regarding claim 15, Merle discloses the method of claim 14, further comprising latching the heating ring closed after placing the heating coil around the pipe (the blasting ring is attached after the weld is formed, which is when a heating coil would be applied to the pipe) (“feed rate may also be set to zero, so that no feed motion ensues when the chain completes one revolution around the object to be machined, which is necessary, for example, when machining an annular bead on the lateral surface (such as a welding bead produced when butt welding plastic pipes with a heated tool), in order to fine down and remove said bead, for example”) [Merle; paragraph 0007].
	Regarding claim 16, Merle discloses the method of claim 11, wherein the ring blaster comprises:
a ring structure (chain links 100, 200) with a first pivot point (at least one first pivot point, wherein the pivot points are between each chain link) and a latch (“tightener 232, similar to that in the conventional scraper chain described above”) [Merle; paragraph 0032] (conventional scraper chain shown in Fig. 1), wherein the first pivot point (between chain links) allows the ring structure to open and close around the pipe and the latch is configured to secure the ring (100, 200) to the pipe (“chain links 100, 200, which are hingedly connectable to each other in such a 
a plurality of rollers (support roller 210) attached to the ring structure (100, 200) (Fig. 3) configured to engage the pipe (“a plurality of support rollers 70 arranged in pairs, with which they roll on the lateral surface of the object to be machined”) [Merle; paragraph 0005]; but fails to disclose:
the cleaner brush attached to the ring structure configured to rotate and engage the weld on the pipe to clean the weld; and
the profile brush attached to the ring structure configured to rotate and engage the weld on the pipe to profile the weld.
	However, Cummings (US-2,436,099) teaches multiple brushes (60) attached to a ring structure configured to rotate and engage a pipe to clean the pipe.  Applicant has not differentiated the cleaner brush from a profile brush in terms of size, shape, material, or even use within the claims or the specification.  Therefore, the profile brush and the cleaner brush are being considered equivalents and thus can be considered the same type of brush.  In Cummings, multiple brushes (60) are shown and thus one is considered a profile brush and the other a cleaner brush.  Since Merle teaches a rotating tool 130 for treating the surfaces of pipes prior [Merle; paragraph 0003], it therefore would have been obvious to one of ordinary skill in the art to modify the rotating tool 130 of Merle to be a brush with flexible bristles as taught by Cummings in order to clean the surface of a pipe, particularly with a tool that has bristles capable of extending into pits and surface imperfections [Cummings; col. 1, lines 3-13], the cleaning of a pipe being the same motivation of Merle [Merle; paragraph 0003].  
	While Cummings shows the motivation for modifying a brush and the addition of multiple brushes on a single ring structure, Cummings does not make obvious how one would necessarily modify Merle to achieve this structure of a plurality of brushes attached to the ring structure of Merle.  However, Merle demonstrates how links can be added and/or removed in Figure 1, and 
	As to the ring being a blaster ring, applicant does not claim that the blaster ring comprises a blaster nor has applicant stated in the specification that the blaster ring is defined as having a blast nozzle.  On the contrary, Applicant states that “sandblasting is being eliminated entirely” [Application publication; paragraph 0014], although adds that “[t]he weld finishing system may utilize a silica free type of blasting” though only in reference to the weld finishing system, and not the blaster ring.  Therefore the preamble is not considered to require a blaster to be part of the blaster ring and is not considered to add any structure to the claim.  
	Regarding claim 17, Merle, as modified, discloses the method of claim 16, wherein the ring blaster further comprises:
a first motor (“motor-driven”) coupled to the cleaner brush (130) configured to rotate the cleaner brush (the tool of tool 130, as modified by the brush of Cummings) [Merle; paragraphs 0021 and 0034]; and 
a second motor (“motor-driven”) coupled to the profile brush configured to rotate the profile brush (the tool of tool 130, as modified by the brush of Cummings) [Merle; paragraph 0034] (where in the second motor would be included in duplicating the tool 130 of Merle on a separate link as taught by Kratt).



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merle (US-2015/0306682) in view of Lidstrom (US-2013/0284342), Cummings (US-2,436,099) and Kratt (US-3,988,798), and further in view of Kapustin (US-2008/0141474).
	Regarding claim 13, Merle discloses the method of claim 11 but fails to disclose removing debris from a debris magnet after removing the ring blaster from around the pipe. 
However, Kapustin (US-2008/0141474) teaches a debris magnet (magnets 31) configured to capture debris produced by a cleaner brush (metal brushes 29) (“ends of the brushes 29 carry magnets 31 that urge the brushes 29 into engagement with the internal wall 13 of pipeline 11 and also act to collect some metallic debris”).  Since Kapustin teaches a tool for removing the outer surface from a pipe, it therefore would have been obvious to one of ordinary skill in the art to use the device of Merle for polishing metal pipes and including the magnets of Kapustin on the ends of the bristles/tool of Merle, as modified by Cummings, to collect any lose metallic debris generated during surface treating [Kapustin; paragraph 0024].  
	
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merle (US-2015/0306682) in view of Lidstrom (US-2013/0284342), Cummings (US-2,436,099) and Kratt (US-3,988,798), and further in view of Nix (US-2,914,891).
	Regarding claim 18, Merle, as modified, discloses the method of claim 17, but fails to disclose wherein the first motor and the second motor are air-powered motors.
	However, Nix (US-2,914,891) teaches a motor comprising an air-powered motor (“[t]he motor M may be an air motor”) [Nix; col. 2, lines 39-41].  Since Nix shows that air-powered motors are known in the art of pipe conditioning machines, it therefore would have been obvious to one of ordinary skill in the art to use an air-powered motor for the motor(s) of Merle, as modified, to provide a motor with a relatively high torque and greater efficiency compared to an electric motor.  
Regarding claim 19, Merle, as modified, discloses the method of claim 18, and Nix further teaches attaching an air hose (intake pipe 10) to the air-powered motor(s) (M) (Fig. 1) [Nix; col. 2, lines 39-41].
	Regarding claim 20, Merle, as modified, discloses the method of claim 18, and Nix further teaches supplying air to the air-powered motors (M) (“air intake pipe 10 provided with a  conventional hose connection 11 at a suitable position”) [Merle; col. 2, lines 39-41].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL D CRANDALL/Examiner, Art Unit 3723